DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A figs. 2-3 and claims 1-10 in the reply filed on 1/5/2021 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly Claim 2 recites “a first refrigerant circulation loop which circulates a compressor” which is unclear as to how the loop can circulate a compressor. Is the claim supposed to define the circulation of the refrigerant from the compressor or the entire compressor? Nothing in the specification explains how the compressor is circulated.
Claims 3 and 5-10 are rejected as being dependent from claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the engine" in line 2 and “the refrigerant of high temperature and high pressure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Han Young Hum et al. (KR 10-2016-133028 hereinafter “Hum”) in view of Kim et al. (US Publication No.: 2017/0297408 hereinafter “Kim”).
With respect to claim 1, Hum discloses a heat pump system for a vehicle (Abstract of translation) comprising: a refrigerant circulation loop (Fig. 1, 99) containing a refrigerant disposed inside an air-conditioning case (Abstract and fig. 1, case 7) and having an evaporator for exchanging heat between air and the refrigerant (Fig. 1, 2); a first coolant line disposed inside the air-conditioning case  (99) and containing a coolant and circulating a heater core (3), which exchanges heat between air and the coolant (Fig. 1, 2 and 3 exchanger heat): a second coolant line (98) containing the coolant for cooling electronic parts of the vehicle (98 cools electrical parts 17); a first refrigerant-coolant heat exchanger for exchanging heat between the refrigerant and the coolant of the first coolant line (Abstract and Fig. 4, 102 and 108); and a second refrigerant-coolant heat exchanger for exchanging heat between the refrigerant and the coolant of the second coolant line (Abstract and Fig. 4, 102 and 108).
Hum is silent to a first valve for transferring the refrigerant to the first refrigerant-coolant heat exchanger in a heating mode and transferring the refrigerant to the second refrigerant-coolant heat exchanger in a cooling mode.
Kim teaches a three way valve that changes from a cooling to a heating mode and sends the refrigerant to different heat exchangers in each mode (Para 0053-0054). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the system of Hum with a three-way valve to 
With respect to claim 2, Hum and Kim teach the heat pump system according to claim 1 as discussed above. Hum also discloses comprising: a first refrigerant circulation loop which circulates a compressor for compressing and discharging the refrigerant (Abstract), an air-cooled condenser for exchanging heat between the refrigerant and air (Abstract), a first expansion means for expanding the refrigerant (Abstract, throttling part), and the evaporator in a cooling mode (see Kim Para 0053-0054); and a second refrigerant circulation loop which circulates the compressor, the first refrigerant-coolant heat exchanger, a second expansion means for expanding the refrigerant, and the air-cooled condenser in a heating mode (see Kim Para 0053-0054).
With respect to claim 5, Hum and Kim teach the heat pump system according to claim 2 as discussed above. Hum also discloses further comprising: a low-temperature radiator disposed in the second coolant line to exchange heat between the coolant and air (Abstract), wherein the second refrigerant-coolant heat exchanger is disposed in a refrigerant line between the compressor of the first refrigerant circulation loop and the air-cooled condenser (Abstract).
With respect to claim 6, Hum and Kim teach the heat pump system according to claim 5 as discussed above. Kim also teaches wherein the second refrigerant-coolant heat exchanger is arranged between the low-temperature radiator and the electronic parts (Fig. 9, 325).
With respect to claim 10, Hum and Kim teach the heat pump system according to claim 5 as discussed above. Kim also teaches wherein the second refrigerant .
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han Young Hum et al. (KR 10-2016-133028 hereinafter “Hum”) in view of Kim et al. (US Publication No.: 2017/0297408 hereinafter “Kim”) and further in view of Enomoto et al. (US Publication No.: 2019/0030991 hereinafter “Enomoto”).
With respect to claims 3-4, Hum and Kim teach the heat pump system according to claim 2 as discussed above. Hum wherein the first coolant line connects an engine with the heater core so that the coolant is circulated (as per claim 3) and wherein the first refrigerant-coolant heat exchanger is disposed in the first coolant line between the engine and the heater core to exchange heat between the refrigerant of high temperature and high pressure passing through the compressor and the coolant of the first coolant line (as per claim 4).
Enomoto teaches a coolant line that connects an engine with a heater core with a heat exchanger between the engine and heat core so that the coolant is circulated (Para 0027-0028 and radiator 24). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the coolant line of Hum to connect to an engine with the heater core with a heat exchanger as taught by Enomoto to have a waste heat supply device (Para 0028).
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763